It appears to us that if there be any dispute in this case, it is whether the plaintiff shall pay interest on the purchase money, and, if so, at what time the interest shall begin to run. By the agreement, the plaintiff took possession in October, 1835. In equity he was then the complete owner of the estate. The death of Kelly (an act of providence) was the reason that the title deeds and notes were not given in a short time after the plaintiff took possession. It seems to us to be equitable and just that interest should be calculated on the installments of the purchase money as if the notes and been given in reasonable time after the date of the agreement. We think that 1 January, 1836, would have been a reasonable time within which the notes might have been given, according to the agreement, if the death of Kelly had not prevented it. Therefore the plaintiff is entitled to a decree for a specific performance; and the heirs at law of Kelly will execute deeds of release and quitclaim to the plaintiff of the lands of which he has taken possession, and deeds of bargain and sale in fee of any lands mentioned in the agreement and which are not in his possession. These deeds will be executed under the direction of the master of this Court, provided
that the plaintiff first pay to the administrator of P. Kelly or pay into the office of this Court the purchase money, with interest, as follows: $1,000, with interest on the same from 1 January, 1837, and $2,000, with interest on the same from 1 January, 1838. If the purchase money and interest is paid, as above directed, on or before the tenth day of the          (75) next term of this Court, the decree for the plaintiff will be drawn up and entered; otherwise the bill will stand dismissed, with cost.
PER CURIAM.                              Decree accordingly. *Page 56